Citation Nr: 1205584	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran had honorable service from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota.

In December 2009 and March 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran alleges that his disorder had its onset during his honorable period of service from 1979 to 1983.  See DRO Hearing Transcript at 5-8; see also Notice of Disagreement, January 2007.

In December 2009, the Board remanded the Veteran's claim so that copies of his VA treatment records dated from 2006 to present, as well as certain private treatment records from Dr. D.B. and from The Lee Carlson Center for Mental Health and Well-Being (f.k.a. Central Center for Family Resources) could be associated with the claims file, and so that the Veteran could be afforded a new VA examination.  Pursuant to the Board's remand directives, VA treatment records dated since 2006 and private treatment records from Dr. D.B. dated since 1998 have been associated with the claims file, and the Veteran was provided with a VA examination in October 2010.  Subsequently, in March 2011, the Board again remanded the Veteran's claim because it appeared that the RO's request for private treatment records sent to the Lee Carlson Center for Mental Health and Well-Being had been mailed to the wrong address.  Pursuant to the Board's March 2011 remand directive, the RO sent a request to the Veteran in March 2011 for an updated Form 21-4142 authorization and consent so that any outstanding records (dated from November 2005 to present) could be requested from the Lee Carlson Center for Mental Health and Well-Being.  The Board acknowledges that, as no response was received from the Veteran, the RO readjudicated the Veteran's claim by way of a May 2011 Supplemental Statement of the case (SSOC), and in June 2011, this matter was re-certified to the Board.  Subsequently, in June 2011, the Veteran submitted the requested Form 21-4142 to the RO, which form was forwarded to the Board.  In light of the above, the Board finds that a remand is necessary so that the RO may request copies of any outstanding private treatment records dated from November 2005 to present from the Lee Carlson Center for Mental Health and Well-Being.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding private treatment records from the "The Lee Carlson Center for Mental Health and Well-Being (f.k.a. Central Center for Family Resources) dated from November 2005 to present.  To that end, send requests to both addresses of record:  
(a) 1121 80th Avenue NE, Spring Lake Park, MN 55432, and (b) 7954 University Ave NE, Fridley, MN 55432.  If the records are found to be unavailable, this should specifically be noted in the claims file.

2.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


